Citation Nr: 1200132	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected disability of the left lower extremity.  

2.  Entitlement to service connection for a low back condition, to include as secondary to a service-connected disability of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1981 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a bilateral hip condition and a low back condition.  Specifically, the Veteran has argued that these conditions were either caused by, or permanently aggravated by, her service-connected disabilities of the left lower extremity.  The Veteran is presently service-connected for the residuals of a left tibial plateau fracture and limitation of extension of the left knee.  The Veteran has not specifically alleged that any of her hip or low back symptomatology manifested during, or as a result of, active military service.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was denied service connection for her claimed conditions because the evidence did not show that her conditions were related to a service-connected disability, or, that they were related to military service.  However, there is currently insufficient evidence of record to support this conclusion.  The Veteran has provided statements in support of her claim, suggesting that her left lower extremity disability has resulted in improper body mechanics which she believed to be the cause of her claimed bilateral hip and low back conditions.  The record contains no medical evidence directly supporting or undermining this assertion, but the Veteran was noted to suffer from severe posttraumatic osteoarthritis in the left knee upon examination in January 2008.  This fact adds at least some support to the Veteran's theory of causation.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran is service-connected for disabilities of the left lower extremity.  She has also provided statements as to bilateral hip and low back pain, indicating that she at least suffers from symptomatology of current disabilities.  Finally, she has stated that she feels her body mechanics have been altered due to her left knee and she believes that this either caused, or permanently aggravated, her bilateral hip and low back conditions.  The record presently contains no medical regarding this assertion.  As such, a VA examination is necessary before appellate review proceeds on these claims.  

Furthermore, the most recent VA treatment records in the claims file are dated January 2010.  All relevant VA treatment records prepared since January 2010 must be obtained and incorporated into the claims file prior to proceeding with these claims.  

In addition, as the RO has considered whether service connection is warranted based on the disabilities having been incurred in service, notice to the appellant concerning how to substantiate her claim on that basis should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the appellant, pursuant to the Veterans Claims Assistance, regarding how to substantiate her claims for service connection on a direct basis (i.e., that a current disability resulted from an injury or disease incurred in service).  

2.  The Appeals Management Center (AMC) should obtain copies of relevant VA Medical Center treatment records prepared since January 2010.  All records that are obtained must be incorporated into the Veteran's claims file.  

3.  After completion of the above, the Veteran should be scheduled for a VA examination(s) regarding her hips.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to perform all necessary tests and studies when examining the Veteran's hips and to indicate what, if any, chronic disability(ies) of the hips she in fact suffers from.  

The examiner is then asked to opine as to whether it is at least as likely as not that the Veteran's bilateral hip disorder is due to or caused by the service-connected residuals of a left tibial plateau fracture and limitation of extension of the left knee.  The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's bilateral hip disorder is aggravated (i.e., worsened) by the service-connected residuals of a left tibial plateau fracture and limitation of extension of the left knee.   

The examiner should also opine as to whether a current bilateral hip disorder at least as likely as not manifested during, or is a result of, active military service, to include her initial left knee injury of September 1984.  

A complete rationale must be offered for all opinions provided and the lay testimony offered by the Veteran in support of her claim should be considered.  

4.  The Veteran should also be scheduled for a VA examination(s) regarding her lower back.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to perform all necessary tests and studies when examining the Veteran's spine and to indicate what, if any, chronic disability(ies) of the spine she in fact suffers from.  

Then the examiner is asked to opine as to whether it is at least as likely as not that this disability is due to or was caused by her service-connected left lower extremity disabilities, including the residuals of a left tibial plateau fracture and limitation of extension of the left knee.  The examiner is then asked to opine whether it is at least as likely as not that a current disability of the low back is aggravated (i.e. worsened) by her service-connected left lower extremity disabilities, including the residuals of a left tibial plateau fracture and limitation of extension of the left knee.

The examiner should also opine as to whether it is at least as likely as not that this disability manifested during, or is a result of, active military service, to include her initial left knee injury of September 1984.  

A complete rationale must be offered for all opinions provided and the lay testimony offered by the Veteran in support of her claim should be considered.  

5.  After ensuring that the above development has been completed and that the examination report is adequate and responsive to the above directives, and after undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

